Title: Avril 15. Mecredi.
From: Adams, John
To: 


       Went Yesterday to return the Visits, made me by American Gentlemen.
       Dined this Day, with Madam Helvetius, one Gentleman, one Lady, Dr. F., his G. Son and myself made the Company—an elegant Dinner. Mm. is a Widow—her Husband was a Man of Learning and wrote several Books. She has erected a Monument to her Husband, a Model of which she has. It is herself, weeping over his Tomb, with this Inscription. Toi dont L’Ame sublime et tendre, a fait ma Gloire, et mon Bonheur, J t’ai perdu: pres de ta Cendre, Je viens jouer de ma Douleur.
       Here I saw a little Book of Fenelons, which I never saw before—Directions pour la Conscience D’une Roi, composees pour l’lnstruction du Louis de France, Due de Bourgogne.
       At Mm. Helvetius’s, We had Grapes, preserved entire. I asked how? She said “Sans Air.”—Apples, Pairs &c. are preserved here in great Perfection.
      